      Case 6:17-cv-00047 Document 154 Filed on 06/17/19 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                           UNITED STATES DISTRICT COURT                              June 17, 2019
                            SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                VICTORIA DIVISION

SAN ANTONIO BAY ESTUARINE            §
WATERKEEPER, et al,                  §
                                     §
     Plaintiffs,                     §
VS.                                  §            CIVIL ACTION NO. 6:17-CV-00047
                                     §
FORMOSA PLASTICS CORP, TEXAS, et al, §
                                     §
     Defendants.                     §

                ORDER DENYING DEFENDANTS’ MOTION TO STAY

       Having reviewed the defendants’ Motion to Stay and Memorandum in Support and the

accompanying Attachments (Dkt. No. 150), as well as the plaintiffs’ response, the Court finds

that motion should be and hereby is DENIED.

       It is so ORDERED.

       SIGNED on this 17th day of June, 2019.


                                                ___________________________________
                                                Kenneth M. Hoyt
                                                United States District Judge




1/1
